56 F.3d 59NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Marion Farrell NOONE, et al., Plaintiffs, Appellants,v.NEW ENGLAND TELEPHONE, et al., Defendants, Appellees.Marion Farrell Noone, et al., Plaintiffs, Appellants,v.New England Telephone, et al., Defendants, Appellees.
Nos. 94-1988, 94-2130.
United States Court of Appeals,First Circuit.
June 8, 1995.

Marion Farrell Noone and Joseph F. Noone, III on brief pro se.
Donald K. Stern, United States Attorney, and Susan G. Winkler, Assistant United States Attorney, on brief for defendants/appellees, Pat Hynes, Paul Desmond, Martin Marciniak, Mark Mahar, Kenneth Varriale, Paul Flynn, and Thomas Lyster.
John V. Woodard and Powers & Hall Professional Corporation, on brief for defendants/appellees Middleburgh Telephone Company, Randall F. Becker and Barbara Becker.
Pamela A. Smith on brief for defendants/appellees, New York Telephone Company, Richard A. Jalkut and Daniel J. Murphy.
Pamela A. Smith on brief for defendants/appellees, New England Telephone and Telegraph Company, Paul O'Brien, Robert Jacobs, Nancy Kinton and William McManus.
Philip J. Callan, Jr, Michael K. Callan, Kevin M. Walkowski, and Doherty, Wallace, Pillsbury & Murphy, P.C., on brief for defendants/appellees, James Collins, Harry Miles and Growhoski, Callahan & Miles.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and CYR, Circuit Judges.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.  We deny appellants' motions to strike the briefs of the federal defendants-appellees, New England Telephone Company, and New York Telephone Company.


2
We affirm essentially for the reasons stated in the district court's memoranda and orders, dated February 23, 1994, June 8, 1994, and October 20, 1994.


3
Affirmed.